Citation Nr: 1604824	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-30 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease, and if so, whether service connection is warranted.  

2.  Entitlement to an initial compensable evaluation for a residual scar, chest wall. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A November 2005 rating decision declined to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.  

2.  Evidence received since the November 2005 rating decision raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3.  It is at least as likely as not the Veteran's chronic obstructive pulmonary disease was incurred in active service.

4.  The Veteran's residual scar, chest wall is not deep and nonlinear, it is not 144 square inches or greater in area, and it is not unstable or painful. 


CONCLUSIONS OF LAW

1.  The November 2005 rating decision which denied the Veteran's request to reopen his claim of entitlement to service connection for chronic obstructive pulmonary disease is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  Evidence received since the November 2005 rating decision in connection with the Veteran's claim of entitlement to service connection for chronic obstructive pulmonary disease is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).

3.  With resolution of reasonable doubt in the Veteran's favor, chronic obstructive pulmonary disease was incurred in active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

4.  The criteria for an initial compensable evaluation for a residual scar, chest wall have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 7801, 7802, 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has determined the Veteran's service treatment records are unavailable through no fault of the Veteran, having been destroyed in a fire.  See June 2010 VA memo.  Appropriate actions have been undertaken to attempt to obtain the Veteran's records, and further efforts are not warranted.  Id.  The Board acknowledges its heightened obligation to carefully consider the benefit of the doubt rule in cases where the Veteran's service treatment records are unavailable through no fault of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the legal standards for proving a claim of service connection are not lowered.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Veteran was informed that his records were likely destroyed by a fire, and he was notified of the types of evidence he may submit.  See June 2010 VCAA/DTA letter.  The Veteran submitted medical release forms, private treatment records, and several lay statements.  VA fulfilled its duty to assist the Veteran in obtaining all identified and available evidence needed to substantiate a claim, and it has carefully considered all evidence submitted by the Veteran.  VA has also provided an examination of the Veteran's lungs and scar in September 2010.  The examination included a review of the Veteran's claims file, and the examination reports provide an adequate basis for the diagnoses and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Analysis

I.  Chronic Obstructive Pulmonary Disease

Although the RO reopened the Veteran's previously disallowed claim in the October 2010 rating decision on appeal, the Board is not bound by such decision.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The RO issued a rating decision in November 2005 denying the Veteran's request to reopen his claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.  Thus, the decision is final.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following the last final decision of November 2005, the Veteran submitted a newspaper article verifying treatment for double pneumonia during service.  He also submitted statements written by several private physicians relating his COPD to active service.  This newly submitted evidence is not cumulative of the record at the time of the November 2005 denial, and it relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Consequently, the claim of entitlement to service connection for COPD is reopened.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disorder; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a nexus between the claimed in-service disease or injury and the present disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran satisfies the first element because he has been diagnosed with COPD.  See September 2010 VA Examination.  Although the Veteran's service treatment records are not available, VA concedes he was treated for double pneumonia during active service.  See October 2010 Rating Decision.  The record contains conflicting evidence regarding whether the Veteran's current COPD is a result of the double pneumonia he was treated for during service.  

The September 2010 VA examiner opines it is less likely as not the Veteran's COPD is the result of pneumonia sustained during service.  She explains pneumonia and/or partial lung removal may cause long term restrictive lung disease, but not COPD.  She states there is no objective evidence of a chronic restrictive respiratory condition due to lung scarring from pneumonia in service.  

On the other hand, several private doctors opine the Veteran's COPD is directly related the double pneumonia he developed during service.  In October 2005, Dr. "L.B." wrote that he treated the Veteran for 20 years, and given his past history and present problems, the Veteran's COPD is a direct result of the pneumonia and pulmonary scarring he suffered during active duty.  Similarly, in statements written in January 2010 by Dr. "A.A." and August 2010 by Dr. "J.L.", two additional private physicians opine the Veteran's current COPD is a direct result of the pneumonia and pulmonary scarring during service.  

Both the VA and the private physicians of record are competent to diagnose the Veteran's lung condition.  They are also competent to offer opinions regarding the cause of the Veteran's COPD, specifically as it relates to his history of double pneumonia during service.  The Board assigns similar probative weight to each opinion.  Since there are credible, competing medical opinions of record, reasonable doubt exists regarding the etiology of the Veteran's COPD.  By law, reasonable doubt in the evidence is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  Therefore, entitlement to service connection for COPD is warranted.  

II.  Residual scar, chest wall

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residual scar, chest wall, has been evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 7804, pertaining to scar(s), unstable or painful.  The Veteran asserts his disability warrants an initial compensable evaluation under Diagnostic Code 7804, or, in the alternative, under Diagnostic Code 7801, pertaining to burn scar(s) or scar(s) due to other causes.  See December 2012 statement of representative.  

Diagnostic Code 7801 provides for the evaluation of burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A deep scar is one associated with underlying soft tissue damage.  The minimum allowable evaluation of 10 percent is assigned for an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm).  

There is no competent evidence of record indicating the Veteran's scar is manifested by underlying soft tissue damage, and the September 2010 VA examiner specifically found there was none.  Thus, the Veteran's scar is not "deep," and he does not meet the requirements to be evaluated under Diagnostic Code 7801.  

The Board has also considered Diagnostic Code 7802, pertaining to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A superficial scar is one not associated with underlying soft tissue damage.  See Diagnostic Code 7802, Note 1.  For such scars(s) covering an area or areas of 144 square inches (929 sq. cm.), a 10 percent rating is warranted. 

The September 2010 VA examiner observed that the Veteran's scar is roughly 14 inches, or 34 centimeters, in length, covering an area of 6 square inches (39 square centimeters.).  Thus, he does not meet the requirements of a compensable evaluation under Diagnostic Code 7802.  The Board acknowledges the Veteran's claim that his scar is physically larger than the measurement provided by the September 2010 VA examiner.  In his October 2010 notice of disagreement, he claims his scar is 14 inches long, but in an October 2010 statement, his representative claims the scar is 24 inches long.  Even assuming the scar is 24 inches long, there is no competent evidence of record indicating the total area of the Veteran's scar covers 144 square inches or greater.  

Finally, under Diagnostic Code 7804, pertaining to scar(s) that are unstable or painful, a minimum compensable rating of 10 percent is assigned for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

The September 2010 VA examiner specifically found the Veteran's scar is not unstable, and there is no medical evidence of record indicating otherwise.  Regarding whether the Veteran's scar is painful, the Veteran affirmatively denied any pain during the September 2010 VA examination and none of the treatment records on file reveal the Veteran has complained that his scar is painful.

The Board acknowledges the Veteran testified that his scar was painful during his hearing in December 2015.  See Hearing Transcript P. 22.  The Veteran is certainly competent to report that his scar causes pain, but the Board does not find his statements regarding pain credible in light of the other evidence of record.  The Veteran's statements about pain during the hearing in connection with obtaining benefits are compared with those provided to medical professionals.  Specifically, the Veteran reported no pain during the September 2010 VA examination, and there is also no indication in any private treatments records the Veteran complained that his scar is painful.  The Board finds that a person's statements to a medical professional is highly probative evidence on the matter of the presence of symptomatology, as it would be expected that a person would provide accurate information in this context.  Moreover, despite claiming his scar his painful, the Veteran testified later at his hearing that the scar is "puffed up" but it "really [does not] bother me."  Id. at 32.

The Board affords more probative value to the medical evidence showing the Veteran's described symptomatology than to the Veteran's lay statements at his hearing.  The weight of the evidence is against a finding that the Veteran's scar is painful, and a compensable evaluation for the service-connected residual scar, chest wall, is not warranted under Diagnostic Code 7804.

In sum, the Veteran's residual scar, chest wall, is not manifested by a "deep" scar, it is not unstable or painful, and it does not cover an area of 144 square inches or greater.  Therefore, there is no basis to award a compensable evaluation under any of the applicable diagnostic codes.  In reaching its decision, the Board has considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, and the rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Final Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Board finds the rating criteria adequate because the Veteran's scar is largely asymptomatic, and the Veteran had no complaints or symptoms when examined by VA.  See September 2010 VA examination.  The Veteran's scar also does not limit his employment in any way.  Id.  The Board need not determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also recognizes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease is granted.  

Entitlement to service connection for chronic obstructive pulmonary disease is granted.

Entitlement to an initial compensable evaluation for residual scar, chest wall, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


